Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Amendment
2.	The amendment filed November 17th, 2021 has been entered. Currently, claims 1-16 remain pending in the application. Independent claim 1 was amended by the Applicant, without the addition of new matter, to include a further narrowing limitation. Additionally, claims 1 and 15 were amended to correct previous claim objections that were set forth in the Non-Final Office Action mailed 07/23/2021. Lastly, previous and new 35 USC 112(b) claim rejections are recited below. 
Response to Arguments
3.	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection of claim 1 recited in the Non-Final Office Action mailed 07/23/2021.
Applicant’s arguments, see Remarks on Pages 6-10, filed 11/17/2021, with respect to the rejection of claims 1 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: Taylor (U.S. Patent No. 6190342), Zours (U.S. Patent No. 7662121), Guldalian (U.S. Patent 
4.	Applicant makes the argument that “Johnson front leg straps 71 cross the patella. Thus, Johnson expressly teaches against the claimed arrangement” (Remarks, Page 9)
	In response to Applicant’s argument (Remarks, Page 9), the front leg strap 71 of Johnson is not incorporated into the combination of Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Johnson et al. (U.S. Patent No. 6099446). Only the patella element strap 60 (Johnson, Col. 5, line 20 and Figure 1, knee band 60) is utilized in the modification, such that in the combination of Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Johnson et al. (U.S. Patent No. 6099446) there is a void at the front patella given by the patella element strap (60). 
Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  
In claim 9, lines 1-2, rephrase “the hip is width adjustable” to read --the hip belt is width adjustable--.
In claim 15, lines 2-3, rephrase “the heal strap” to read --the heel strap--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-3, 6, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 2, line 2, is a relative term which renders the claim indefinite.  The term "substantially oriented parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “substantially” is interpreted as being parallel as being slightly diagonal with a small degree of intersection, such that test strip 76 is in a position that is essentially parallel with lancet device 30 (Remarks filed 11/17/2021, Page 5, Paragraph 3). To improve clarity of the claim remove the term “substantially”. 
Claim 3, line 1; claim 6, line 2; and claim 8, line 2 recites the limitation "the back element". There is insufficient antecedent basis for this limitation in the claim. Rephrase “the back element” to read --the back section--. 
Claim 16 recites the limitation "the knee brace" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the knee brace” to read --the knee support--.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, and 11-13, as best understood given by the 35 USC 112(b), are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) and in further view of Guldalian (U.S. Patent Pub. No. 20140303536) and Johnson et al. (U.S. Patent No. 6099446) and Paulos et al. (U.S. Patent Pub. No. 20170143527). 
Regarding claim 1, Taylor discloses a device for support of movement and lifting movement of a human body, which is wearable on the human body (Col. 1, lines 65-67, Col. 2, lines 1-3, and Figures 2A-2B, Taylor harness to strengthen the abdominal and anterior sublumbar thoracic and pelvic muscle groups and to serve as an aid in lifting heavy material objects from any hip-flexed position to the standing position), comprising: a hip belt 24 (Col. 4, line 62-63 and Figure 2B, elastic band release belt 24), a back section 12 (Col. 4, line 58, tension equalizing plate 12), two shoulder straps 10A,10B  (Col. 4, line 57-58 and Figures 2A-2B, shoulder harness 10A,10B form two shoulder straps attaching to tension equalizing plate 12) attached to the back section 12, and two leg straps 21 (Col. 4, line 64 and Figure 2A, two elastic back bands 21), disposed on (Col. 4, lines 62-64 and Figure 2A, elastic back bands 21 attach to elastic band release belt 24 at 26 and extend inferiorly from there) the hip belt 24, wherein the leg straps 21 are at least in sections an elastomer (Col. 4, line 59, elastic back bands 21 of rubber or other elastomer) and disposed on (Col. 4, lines 62-64 and Figure 2A, elastic back bands 21 attach to elastic band release belt 24 at 26 and extend inferiorly from there) the hip belt 24 such that the leg straps 21 extend in extension of (Figure 2A, elastic back bands 21 attach to elastic band release belt 24 at 26 such that they extend inferiorly from the tension equalizing plate 12) the back section 12, wherein each leg strap 21 comprises a knee support 42,46 (Col. 4, lines 65-67, Col. 5, lines 1-2, and Figure 2A, upper knee strap 42 and lower knee strap 46 connected to vertical leg bands 45 which connect to elastic back bands 21) which comprises an upper knee loop 42 (Col. 5, lines 1-2 and Figure 2A, upper knee strap 42 connected to vertical leg bands 45), a lower knee loop 46 (Col. 4, lines 65-67 and Figure 2A, lower knee straps 46 connected to vertical leg bands 45).
However, Taylor fails to explicitly disclose the back section disposed on the hip belt and comprising a support.
Zours teaches an analogous device for support of movement and lifting movement of a human body 10 (Col. 4, lines 47-48 and Figure 2, thoracic spinal orthotic device 10 worn as a harness and providing support forces throughout a wearer’s body) wherein the analogous back section 11 (Col. 4, line 57 and Figure 2, posterior part 11) is disposed on (Col. 4, line 56 and Figure 2, hip belt 17,18,20 connected to posterior part 11) the analogous hip belt 17,18,20 (Col. 4, line 56 and Figure 2, hip belt 17,18,20) and comprising a support 23 (Col. 4, line 60 and Figure 2, two rod-like ends 25 of supporting elements 23 in pocket 21 of the posterior part 11; Col. 5, lines 36-37 and Figure 4b, two identical rod-shaped supporting elements 23).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hip belt and back section of Taylor, so that the back section is disposed on the hip belt and the back section comprises a support, as taught by Zours, in order to provide an improved movement support device that is able to accommodate a wearer’s spine and provide support forces thereto for promoting proper spine posture (Zours, Col. 4, lines 60-61). 
However, the combination of Taylor in view of Zours also fails to explicitly disclose the support is an elastic support, which at least in sections is a shape elastic material.
Guldalian teaches an analogous device for support of movement and lifting movement of a human body (Paragraph 34, lumbosacral orthosis 2 worn around and provides support to the lumbar muscles and spine during motion) with an analogous back section 38 (Paragraph 39, posterior support member 38) wherein the analogous support 48 (Paragraph 39 and Figure 12) is an elastic support 48 (Paragraph 39 and Figure 12, centralized semi-rigid insert 48 is shape elastic material as defined by Specification, Page 3, Paragraph 2 of the present invention), which at least in sections is a shape elastic material.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the support of Taylor in view of Zours, so that the support is an elastic support of a shape elastic material, as taught by Guldalian, in order to provide an improved movement support device in which a quasi-rigid elastic support which provides optimal pressure to a spine while maintaining lateral support forces (Guldalian, Paragraph 39). 
However, the combination of Taylor in view of Zours in view of Guldalian fails to explicitly disclose a patella element.
Johnson teaches an analogous device for support of movement and lifting movement of a human body 10 (Col. 4, lines 4-5 and Figure 1, exercise apparatus 10) comprising a patella element strap 60 (Col. 5, line 20 and Figure 1, knee band 60 with front knee void) that has a void for a patella.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the knee support of the leg strap of Taylor in view of Zours in view of Guldalian, to include (Figure 2A of Taylor in view of Figure 1 of Johnson, modifying the vertical leg bands 45 of Taylor to include an attached knee band 60 of Johnson) a patella element strap of Johnson, in order to provide an improved movement support device that has knee bands adapted for adjustably wrapping around a knee of a user to provide a user’s patella with additional support forces (Johnson, Col. 5, lines 1-3).  
Therefore, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson discloses a void (Johnson, Col. 5, line 20 and Figure 1) for a patella such that no component extends across the patella (Figure 2A of Taylor in view of Figure 1 of Johnson, modifying the vertical leg bands 45 of Taylor to include an attached knee band 60 of Johnson such that no component extends across the patella).
However, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson fails to explicitly disclose wherein each leg strap extends from a back of the knee toward the front of the knee and across the knee and generates a reset force at the knee when lifting from a knee bending position.
Paulos teaches wherein each analogous leg strap 460 (Paragraph 107 and Figures 4A-4B) extends from a back of the knee toward the front of the knee (Paragraph 107 and Figures 4A-4B, lower mounting facility 420 and upper mounting facility 440 extending from back to front) and across the knee 466 (Paragraph 107 and Figures 4A-4B) and generates a reset force at the knee when lifting from a knee bending position (Paragraph 107 and Figures 4A-4B, cross origin 466 at posterior knee for generating reset force when lifting from bent position).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the configuration of each of the leg straps of Taylor in view of Zours in view of Guldalian in view of Johnson, so that the leg straps extends from a back of the knee towards the front of the knee and across the knee, as taught by Paulos, in order to provide an improved movement support device that has a cross configuration of the leg straps at a posterior knee to generate a reset force at the knee when lifting from a knee bending position (Paulos, Paragraph 107).
Regarding claim 2, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further wherein the elastic support (Zours, Col. 4, line 60 and Figure 2, supporting elements 23; Guldalian, Paragraph 39 and Figure 12, centralized semi-rigid insert 48), after the device (Taylor, Col. 1, lines 65-67, Col. 2, lines 1-3, and Figures 2A-2B, Taylor harness; Zours, Col. 4, lines 47-48 and Figure 2, thoracic spinal orthotic device 10) has been fitted to the human body, is oriented parallel to a vertebral column (Zours, Col. 4, lines 60-61 and Figure 2, the supporting element 23 extend parallel to vertebral column and there is a recess 26 between the two rod-like ends 25 to be able to accommodate the spine in this recess). 
	Regarding claim 3, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further discloses wherein the back section (Taylor, Col. 4, line 58, tension equalizing plate 12; Zours, Col. 4, line 57 and Figure 2, posterior part 11) comprises two or more elastic supports (Zours, Col. 5, lines 36-37 and Figure 4b, two identical rod-shaped supporting elements 23; Guldalian, Paragraph 39 and Figure 12, centralized semi-rigid insert 48).
Regarding claim 6, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further discloses wherein the elastic support (Zours, Col. 4, line 60 and Figure 2, supporting elements 23; Guldalian, Paragraph 39 and Figure 12, centralized semi-rigid insert 48) is disposed on the back section (Taylor, Col. 4, line 58, tension equalizing plate 12; Zours, Col. 4, line 57 and Figure 2, posterior part 11) such that it is exchangeable (Zours, Col. 4, lines 48-54 and Figure 2, Supporting element 23 arranged inside the closable pocket 21 is able to be inserted, removed, or replaced).
Regarding claim 7, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further discloses wherein the shoulder straps 10A,10B are length-adjustable 13,22 (Taylor, Col. 3, lines 46-60 and Col. 4, lines 57-62 and Figure 2A, Shoulder harness release 10A and 10B with “V” attachment 13 and shoulder harness release belt 18 is a continuation of shoulder harness 10A and 10B at 20 held fastened at 22 so as to be length-adjustable). 
Regarding claim 9, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further discloses (in Col. 3, lines 13-16, Col. 4, lines 62-63, and Figure 2B of Taylor) wherein the hip belt 24 is width-adjustable (Taylor, Col. 3, lines 13-16, These belly straps transverse laterally from their medial attachments to the slide boots, encircle the lower abdomen and are attached to each other with Velcro  or snaps in the anterior abdomen; Taylor, Col. 4, lines 62-63 and Figure 2B, Elastic band release belt 24 is fastened at 28).
Regarding claim 11, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further discloses:
The combination of Taylor in view of Zours in view of Guldalian fails to explicitly disclose wherein each leg strap is detachably secured on the hip belt. 
Johnson teaches wherein each analogous leg strap 70 (Col. 5, lines 65-67 and Figure 5, leg resistance straps 70) is detachably secured (Col. 5, lines 65-67 and Figure 5, tension of the leg resistance straps 70 is adjusted by coupling the leg resistance straps 70 to the waist slots 51 of the waist band 5, such that the leg resistance strap 70 is able to be attached and detached from the waist band 5) on the analogous hip belt 50 (Col. 5, lines 65-67 and Figure 5, waist band 50). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the hip belt and leg strap of Taylor in view of Zours in view of Guldalian, so that the leg strap is able to be detachable secured to the hip belt, as taught by Johnson, in order to provide an improved movement support device with the ability to attach and detach the leg straps from the hip belt to allow for desired adjustment of strap length and tension, given a user’s size and desired therapy (Johnson, Col. 5, lines 65-67, Col. 6, lines 1-4). 
Regarding claim 12, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further discloses:
The combination of Taylor in view of Zours in view of Guldalian fails to explicitly disclose wherein each leg strap is length adjustable. 
Johnson teaches wherein each analogous leg strap 70 (Col. 5, lines 65-67 and Figure 5, leg resistance straps 70) is length adjustable (Col. 5, lines 65-67 and Figure 5, tension of the leg resistance straps 70 is adjusted by coupling the leg resistance straps 70 to the waist slots 51 of the waist band 5, such that the leg resistance strap 70 is able to be attached through the slot for adjusting the length and tension of the leg resistance strap 70).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the hip belt and leg strap of Taylor in view of Zours in view of Guldalian, so that the leg strap is able to be length adjustable, as taught by Johnson, in order to provide an improved movement support device with the ability to attach and detach the leg straps from the hip belt to allow for desired adjustment of strap length and tension, given a user’s size and desired therapy (Johnson, Col. 5, lines 65-67, Col. 6, lines 1-4). 
Regarding claim 13, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further discloses wherein the upper knee loop 42, the lower knee loop 46, or both the upper knee loop 42 and the lower knee loop 46, are openable and closeable via a fastener (Taylor, Col. 4, line 66, Col. 5, line 1, and Figure 2B, upper knee strap 42 with fastener 43 and lower knee strap 46 with fastener 50 for opening, closing, and adjusting the length). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Johnson et al. (U.S. Patent No. 6099446) in view of Paulos et al. (U.S. Patent Pub. No. 20170143527) and in further view of Kozersky (U.S. Patent Pub. No. 20040147861).
Regarding claim 4, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above but fails to explicitly disclose wherein the elastic support is a synthetic material. 
Kozersky teaches an analogous device for support of movement and lifting movement of a human body (Paragraph 41, spinal brace 20 worn around and protects spine) wherein the analogous elastic support 24,26 (Paragraph 42, posterior panel 24 or 26) is a synthetic material (Paragraph 42, posterior panel 24 or 26 are preferably constructed from a heat-deformable or moldable semi-rigid material, preferably a suitable plastic). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the elastic support of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos, so that the elastic support is a synthetic material, as taught by Kozersky, in order to provide an improved movement support device with a synthetic material elastic support that have some degree of flexibility, yet comprises an inelastic material having sufficient rigidity to provide a high degree of trunk immobilization (Kozersky, Paragraph 42).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Johnson et al. (U.S. Patent No. 6099446) in view of Paulos et al. (U.S. Patent Pub. No. 20170143527) and in further view of Thompson et al. (WO 2015109174 A1) and Maki et al. (EP 0934749 B1).
Regarding claim 5, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above but fails to explicitly disclose wherein the shape elastic material has a modulus E of more than 600 N/mm2. 
Thompson teaches an analogous elastic support 110 (Paragraph 24, each ring 102 is connected to at least one other ring in the plurality by at least one elastic member 110. Typically, a rod made of semi-rigid carbon fiber) with an analogous shape elastic material (Paragraph 24, rod made of semi-rigid carbon fiber). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape elastic material of the elastic support of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos, so that the material is a semi-rigid carbon fiber, as taught by Thompson, in order to provide an improved movement support device with a semi-rigid carbon fiber material reinforcement element for providing resilient support forces along a longitudinal axis of a wearer (Thompson, Paragraph 24). 
However, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos in view of Thompson fails to explicitly disclose wherein the shape elastic material has a modulus E of more than 600 N/mm2.
Maki teaches (Paragraphs 11-12, 16, and 20-21) an analogous elastic support (Paragraph 11, shell like piece suited for use with braces) wherein the analogous shape elastic material (Paragraphs 12 and 20, The reinforcing fibers for plastics reinforced with triaxially woven fabrics are made of inorganic fibers, such as carbon fibers) has a modulus E of more than 600 N/mm2 (Paragraph 21, sheet 4 with reinforcing carbon fibers has a flexural rigidity of 82 kgf/mm2 or 804 N/mm2; See MPEP 2144.05 regarding obviousness of overlapping ranges). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the elastic modulus of the shape elastic material of the reinforcing element of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos in view of Thompson, so that the semi-rigid reinforcing element has a modulus of elasticity of more than 600 N/mm2, as taught by Maki, in order to provide an improved movement support device with an improved reinforcement element that has the optimal flexural rigidity during walking and other bodily movements to effectively hold and support the body such that rigidity is increased in a direction were strong constraint is necessary, such as during torsional movements, and is decreased in a direction where a profile fitting well with the human body is required, such as during bending movements (Maki, Paragraph 16). 
Claim 8, as best understood given by the 35 USC 112(b), is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Johnson et al. (U.S. Patent No. 6099446) in view of Paulos et al. (U.S. Patent Pub. No. 20170143527) and in further view of Broman (U.S. Patent No. 6450131). 
Regarding claim 8, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further discloses wherein the shoulder straps 10A,10B are disposed on 13 (Taylor, Col. 4, line 58 and Figure 2A, shoulder harness 10 attached to TEP 12 at 13) the back section 12. 
However, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos fails to explicitly disclose wherein the shoulder straps are each disposed with one end on the back section and with another end either on the back section or on the hip belt.
Broman teaches an analogous device for support of movement and lifting movement of a human body 100 (Col. 3, lines 66-67 and Figure 1, forward bending motion control harness 100 worn around body for preventing lower back injuries caused by improper bending and lifting) wherein the analogous shoulder straps 14,28,30 (Col. 4, lines 2-3, 11 and Figure 1, Shoulder straps 28 and 30 and connector straps 14) are each disposed with one end (Col. 4, lines 3-4 and Figure 1, A pair of flexible shoulder straps 28 and 30 are attached to the upper portion 10 of the back strap 26 such as by stitching) on the analogous back section 26 (Col. 4, line 12 and Figure 1, back strap 26) and with another end 16 (Col. 4, lines 11-12 and Figure 1, connector straps 14 each have an end 16 attached to back strap 26) either on the analogous back section 26.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends and connection of the shoulder straps to the back section of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos, so that one end is attached to an upper portion of the back section and another end is attached to a lower portion of the back section, as taught by Broman, in order to provide an improved movement support device with shoulder strap ends connected to the back element such that they do not interfere with the free movement of the wearer's arms and shoulders (Broman, Col. 4, lines 11-13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Johnson et al. (U.S. Patent No. 6099446) in view of Paulos et al. (U.S. Patent Pub. No. 20170143527) and in further view of Shahinpoor (U.S. Patent Pub. No. 20060240953). 
Regarding claim 10, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above but fails to explicitly disclose wherein the elastomer has a modulus E of less than 600 600 N/mm2.
Shahinpoor teaches an analogous leg strap (Paragraphs 38 and 40, quasi-legs 2 made of porous rubber-like material like porous Neoprene) wherein the analogous elastomer (Paragraph 40, porous rubber-like material like porous Neoprene is an elastomer) has a modulus E of less than 600 N/mm2 (Paragraph 40, Young's modulus of Elasticity E is about 0.1 GPa or 100 N/mm2). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the modulus of elasticity of the elastomer of the leg straps of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos, so that the elastomer has a modulus of elasticity of less than 600 N/mm2, as taught by Shahinpoor, in order to provide an improved movement support device with an improved leg strap that is capable of stretching and returning to an non-deformed state for taking an initial load and shifting the load to the foot and ground by each leg strap for reducing the total load carried, which is significant for enhancing the performance of lower limbs (Shahinpoor, Paragraph 41).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Johnson et al. (U.S. Patent No. 6099446) in view of Paulos et al. (U.S. Patent Pub. No. 20170143527) and in further view of Holgate et al. (U.S. Patent Pub. No. 20180093374). 
Regarding claim 14, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above and further discloses wherein each leg strap 45 comprises a foot brace 58,52 (Taylor, Figure 2A, foot anchor wear plate 58 and ankle strap 52 connected to leg strap 45 which attach to elastic back bands 21), wherein the foot brace 58,52 comprises an ankle loop 52 (Taylor, Figure 2A, ankle strap 52 loops around ankle) and a sole loop 58 (Taylor, Figure 2A, foot anchor wear plate 58 wraps around sole). 
However, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos fails to explicitly disclose the foot element is secured detachably to each leg strap, the ankle loop and sole loop are connected with another in such a manner to form an 8-shaped element. 
Holgate teaches an analogous device for support of movement and lifting movement of a human body (Paragraph 37 and Figure 10b, passive potential to kinetic suit 232 worn by a user 230 for transferring forces from an upper and lower body to provide assistive forces parallel to the spine and muscles during crouching, squatting, and lifting under load) wherein the analogous foot brace 260 (Paragraph 39 and Figure 10b, foot anchor 260) is secured detachably (Paragraph 39, Foot anchor 260 connects to calf portion 258c behind the heel with sewing, rivots, buckles, buttons, adhesive, Velcro, or other secure attachment mechanism) to each analogous leg strap 258 (Paragraph 39, Leg straps 258 include thigh portion 258a over the gluteal area and hamstrings of user 230, knee portion 258b over the front of the knee area, and calf portion 258c over the calf area), the analogous ankle loop (Paragraph 39 and Figure 10b, Foot anchor 260 crosses over the talus an around an ankle to attach to calf portion 258c) and analogous sole loop (Paragraph 39 and Figure 10b, foot anchor 260 then wraps around the arch of a foot) are connected with another in such a manner to form an 8-shaped element (Paragraph 39 and Figure 10b, foot anchor 260 forms a figure-8 shape).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the foot element and leg strap as well as the configuration of the ankle loop and sole loop of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos, so that the foot element is secured detachably to the leg strap and the ankle loop and sole loop form an 8-shape configuration, as taught by Holgate, in order to provide an improved movement support device with an improved foot element that connects the foot to the leg strap and provides support at medial and lateral ankle regions as well as superior and inferior foot regions for increased stability and transfer of forces during motion under load (Holgate, Paragraphs 37 and 39). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Johnson et al. (U.S. Patent No. 6099446) in view of Paulos et al. (U.S. Patent Pub. No. 20170143527) in view of Holgate et al. (U.S. Patent Pub. No. 20180093374) and in further view of Walsh et al. (U.S. Patent Pub. No. 20150173993). 
Regarding claim 15, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos in view of Holgate discloses the invention as described above but fails to explicitly disclose a heel strap disposed between the ankle loop and the sole loop, wherein the heel strap is secured at regions of the heel strap facing away from each other. 
Walsh teaches an analogous foot brace (Paragraph and Figures 26A-26C, soft exosuit footwear attachment for transferring forces throughout foot via tensioning of foot straps) comprising a heel strap 6 (Paragraph 209 and Figures 26B-26C, connection member 6 transmits the actuation force to the heel) disposed between (Paragraph 209 and Figures 26A-26C, connection member 6 disposed between connection member 3 and connection member 1) the analogous ankle loop 3 (Paragraph 209 and Figures 26A-26C, connection member 3 wraps around the ankle) and the analogous sole loop 1 (Paragraph 209 and Figures 26A-26C, connection member 1 wraps around sole and top of foot), wherein the heel strap 6 is secured at regions of the heel strap 6 facing away from each other (Figures 26A-26C, connection member 6 secured to end regions of connection member 3 and connection member 1 facing away from each other).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the foot brace of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos in view of Holgate, so that the foot brace has a heel strap, as taught by Walsh, in order to provide an improved movement support device with an improved foot brace that transfers forces to the heel, providing increased stability of the foot brace and securement to all sides around a foot and ankle of a user (Walsh, Paragraph 209).
Claim 16, as best understood given by the 35 USC 112(b), is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 6190342) in view of Zours (U.S. Patent No. 7662121) in view of Guldalian (U.S. Patent Pub. No. 20140303536) in view of Johnson et al. (U.S. Patent No. 6099446) in view of Paulos et al. (U.S. Patent Pub. No. 20170143527) and in further view of Tudor (U.S. Patent No. 5256119). 
Regarding claim 16, the combination of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos discloses the invention as described above but fails to explicitly disclose wherein the leg straps are length-adjustable in a region between the knee brace and the foot brace. 
Tudor teaches an analogous device for support of movement and lifting movement of a human body 10 (Col. 2, line 36 and Figure 1, harness unit 10 for supporting and transferring forces across a lower body of a user) wherein the analogous leg straps are length-adjustable in a region between (Col. 2, lines 56-64 and Figure 1, The distal ends 30 of the leg straps 14 are looped through a plastic connector clip 32 having a receiving member 34 and a detachable prong member 36, which in turn is looped through the foot stirrup 16. The clip 32 is of a conventional type commonly found in light weight camping and athletic gear and enables the leg straps to be easily detached from the foot stirrups 16, adjusting the length of leg strap 14 to a particular length such that the wearer has the desired limited extension of his legs) the analogous knee brace 18 (Col. 2, line 40 and Figure 1, knee band 18) and the analogous foot brace 16 (Col. 2, line 40 and Figure 1, foot stirrup 16).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the leg strap in a region between the knee brace and foot brace of Taylor in view of Zours in view of Guldalian in view of Johnson in view of Paulos, so that the leg strap is length-adjustable in the region, as taught by Tudor, in order to provide an improved movement support device with an improved leg strap that enables the leg straps to be easily detached from the foot brace and adjusting the length of the leg strap at a lower limp portion so as to provide a selected tension and length, based on a user’s size and desired therapy (Tudor, Col. 2, lines 56-64). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/ERIN DEERY/Primary Examiner, Art Unit 3754